In an action to recover damages for fraud, negligence, and breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Namm, J.), entered March 9, 1989, which, after a nonjury trial, is in favor of the defendant and against him dismissing the complaint.
Ordered that the case is remitted to the Supreme Court, Suffolk County, for compliance with CPLR 4213 (b), and the appeal is held in abeyance in the interim. The Supreme Court shall file its findings of fact with this court with all convenient speed.
CPLR 4213 (b) requires that a trial court state the facts it deems essential to its determination. In this case, the Supreme Court, after a nonjury trial, granted judgment in favor of the defendant dismissing the complaint without stating the reasons therefor. Thus, the Supreme Court failed to comply with the requirements of CPLR 4213 (b). Under these circumstances, intelligent judicial review of the judgment is impossible at this time (see, De Ibero v De Ibero, 33 AD2d 804; Alleyne v Alleyne, 46 AD2d 785; Ken Wire & Metal Prods. v Vogel’s Inc., 69 AD2d 898). Brown, J. P., Sullivan, Eiber and O’Brien, JJ., concur.